The 
forty-seventh session of the United Nations General Assembly provides the 
democratic transitional Rwandese Government the welcome opportunity to hail 
the annual gathering for the conduct of international diplomacy, and thus to 
make its contribution to the discussions on peace, security and development in 
the world. 
However, allow me, at the outset Sir, to express to you my warm 
congratulations on your election to the presidency of the General Assembly at 
its forty-seventh session. Your election is confirmation of the esteem and 
respect you enjoy in the international community. You are a man of 
experience, dialogue and conviction and these outstanding qualities guarantee 
success for the work of this session of the Assembly. 

The Rwandese delegation wishes to assure you. Sir, of our complete 
readiness to make a positive contribution to the success of this session. 
Concern for effectiveness in the service of peace, justice and 
development was always the driving force behind your predecessor, 
Mr. Samir Shihabi. I should like to express to him our profound gratitude for 
his major contribution to the development of the United Nations. 
May I also be permitted, on behalf of my delegation, to welcome very 
warmly the courageous and innovative initiatives that have been undertaken by 
our Secretary-General, Mr. Boutros Boutros-Ghali, for peace, justice and 
security and for international cooperation and the mutually supportive 
development of all members of the international community. Such initiatives 
are certainly intended to open up a new world political, economic, social and 
cultural order. This will involve creating international solidarity between 
the peoples and countries of the planet so that they can jointly achieve their 
common destiny in peace and justice. 
In this regard, my country, Rwanda, is happy to note that between 
September 1990 and September 1992 the United Nations carried out important 
actions to improve international political and economic relations. Some 
particular achievements were: the Programme of Action for the Least 
Developing Countries for the 1990s, adopted at the United Nations Conference 
on the Least Developed Countries, held in Paris from 3 to 14 September 1990; 
the United Nations New Agenda for the Development of Africa in the 1990s, 
adopted by the General Assembly on 18 December 1991; a new partnership for 
sustainable development, advocated by the eighth session of the United Nations 
Conference on Trade and Development, which took place in Cartagena, Colombia 
from 8 to 25 February 1092; and Agenda 2 1, adopted by the United Nations 

Conference on Environment and Development, which was held in Rio de Janeiro, 
Brazil, from 3 to 14 June 1992. 
This is a small sample of actions with the same goal: the progressive 
building of a world that is more united and more mutually supportive. 
However, it can be achieved only after the definitive elimination of 
totalitarian or autocratic regimes that hinder the flowering and development 
of peoples in many countries of the world. Therefore, the restoration of 
democracy and political pluralism are preconditions for the success of a new 
world political order. 
That is why, on 10 June 1991, Rwanda took the firm decision to move from 
autocracy and a single-party system to democracy and political pluralism. 
Since that time 16 political parties have been officially registered, and five 
of them are represented in the Government of democratic transition, which I 
have had the honour to lead since 16 April 1992. 
The current democratic process in Rwanda, although it has passed through 
a number of important stages and has reached the point of no return, is 
encountering some difficulties because of the existence of forces that are 
resistant to change. We think that this is the result of the fact that in 
politics, as in physics, as soon as forces of change are set in motion, the 
forces of inertia arise to counter them. 
That is why the Government of transition has set as its major goal the 
task of putting democracy in the country on a firm footing. 
To do so, it has decided to undertake in-depth reforms to transform 
Rwandese political life. Thus institutional reforms will be carried out to 
ensure the separation and independence of the three branches of civil power: 
the legislative, the executive and the judiciary. Furthermore, appropriate 

machinery will be set up to allow the population to participate effectively in 
the country's administration. Therefore, the political, social and moral 
forces in our country have been invited to contribute to the conduct of the 
democratic process under way in Rwanda. 
The process of democratizing Rwandese political life is also viewed as a 
solution to the war that has been going on in Rwanda since 1 October 1990. 
This unjust, fratricidal and costly war has no objective raison d'√™tre. The 
Rwandese Government feels that there can be no military solution to this 
conflict; that is why it has committed itself to seeking a negotiated solution. 
I should like to inform the international community of the efforts made 
by the multiparty Government of transition to end this conflict. These 
efforts have been directed on the one hand towards the Rwandese Patriotic 
Front, which began the war, and on the other to our neighbouring countries, 
with a view to normalizing our relations and to coordinating our actions aimed 
at restoring peace in the subregion of the Great Lakes countries. Within this 
framework, an agreement on mutual security cooperation was signed with Uganda 
on 8 August 1992. 
The Government has resolutely committed itself to a frank and sincere 
dialogue with the Rwandese Patriotic Front. In this context, direct 
negotiations have been taking place in Arusha, United Republic of Tanzania, 
since 10 July 1992 with the participation of observers from Burundi, United 
Republic of Tanzania, Uganda, Zaire, Senegal, France, Belgium, Germany, the 
United States of America and the Organization of African Unity. The parties 
concerned would also like the United Nations to take part in the negotiations. 

The first phase of these negotiations, which took place from 10 to 
12 July 1992, ended with the signing of a cease-fire agreement between the two 
parties. There is reason to welcome the fact that this cease-fire has been 
respected by all sides in spite of some irregularities. 
The second phase, which took place from 10 to 18 August 1992, brought 
about the signing of a protocol agreement for a government of law, a protocol 
defining the basic principles that are to govern political life in Rwanda: 
national unity, democracy, political pluralism and respect for human rights. 
The third phase of the negotiations, which took place from 7 to 
17 September 1992, has just been suspended and will resume on 5 October 1992. 
None the less, the two parties have already taken another important step by 
agreeing to the existence and separation of the three powers: legislative, 
executive and judiciary. Let us recall that this third phase is devoted to 
definition of the machinery and procedures for power-sharing. 
The Rwandese Government defends respect for the State institutions and 
agrees to the integration of the Rwandan Patriotic Front into those 
institutions as well as to the making of institutional arrangements to speed 
up the process of democratizing Rwandese political life and for favouring the 
effective participation of the political forces of the country in managing the 
State. 
The work of this phase will resume on 5 October and we hope that at that 
time the two parties will show sufficient political open-mindedness and 
realism to find common ground quickly. Following that phase there is 
provision for a fourth one which will study the modalities for integrating the 
fighters of the Rwandan Patriotic Front into the Rwandese Army. 

Over and above the efforts to end the war in Rwanda, which has been going 
on since 1 October 1990, Rwanda reiterates its firm will to find a just and 
lasting solution to the problem of its refugees. 
To this end, the Rwandese Government reaffirms solemnly that the return 
of Rwandese refugees to their country is an inalienable right that no one can 
challenge. Actions to facilitate the welcoming of these refugees who opt for 
repatriation have been undertaken. Mention may be made in particular of the 
identification of reinstallation zones, the promulgation of a general amnesty 
law, and the sensitizing and educating of the population to welcome the 
returnees in a spirit of reconciliation and peaceful coexistence. 
The Government of Rwanda has also decided to ensure diplomatic protection 
for Rwandese refugees who may have chosen to stay in host countries. These 
refugees will enjoy all the civil rights that are recognized for other 
Rwandese citizens. 
The Government of Rwanda takes this opportunity to make another urgent 
appeal to the High Commissioner for Refugees and to the Organization of 
African Unity to accelerate the completion of the plan of action for the 
repatriation of Rwandese refugees and the holding of the donors' round table, 
which should take place before the end of this year. 
The war in our country has entailed considerable economic, social and 
cultural losses. One of the unfortunate consequences of this war undoubtedly 
remains the tragic situation of displaced persons, who at present number more 
than 350,000. They are located in 20 camps, where dozens of them are dying 
every day from hunger, cold and poor hygiene. We take this opportunity to 
make an urgent appeal to the international community to come to the assistance 

of these displaced persons. We expect this community to come to our 
assistance by providing food, tents, blankets and medicine. In monetary 
terms, what is needed to maintain these persons displaced as a result of war 
amounts to $30 million a year. Moreover, we are asking friendly countries 
that have always stood by us not to remain aloof but rather to give increased 
financial assistance for the rehabilitation of infrastructures and areas 
destroyed by war and also for economic recovery. 
In terms of international trade, Rwanda has suffered heavy losses because 
of the closing of the Kigali-Mombasa via Kampala road. Current talks among 
the users of the north corridor are of great interest for Rwanda, which would 
like to see this road reopened as quickly as possible. 
The Rwandese economy, like that of other developing countries, continues 
to feel the effects of world economic imbalances and the burden of debt which 
is still suffocating the economies of the poorest countries in the world. 
The drop in world prices for coffee, which is the principal export 
product of Rwanda, and which went from $2.50 in 1986 to less than 60 cents 
from 1982 on, has caused a considerable drop in earnings for the Rwandese 
economy. As a result of this deplorable situation,the gross domestic product 
of Rwanda at first stagnated and then dropped while the balance-of-payments 
problem remained largely one of indebtedness and some development projects had 
to be stopped because there were no means for investment in them. 
Despite these indicators which are not very encouraging, the Government 
has taken courageous measures to limit the losses: drastic reduction in 
public expenditures; credit restrictions; and the devaluation of the currency, 
which in two years lost more than half its value. 

The Government of Rwanda expresses its gratitude to the friendly 
countries and international organizations which have been broadly contributing 
to the execution of our structural adjustment programme. The Government of 
Rwanda is also counting upon them to support the sectoral programmes for 
economic recovery that are under way in our country. 
After this survey of the economic and political situation prevailing in 
our country, allow me now to take up some of the major international problems 
of the moment. 

Before doing so, I should like, as other delegations have done here, to 
warmly welcome the new Members to the great family of the United Nations. We 
wholeheartedly congratulate them and we encourage them to work for the triumph 
of the noble ideals of the United Nations. 
Mankind remains torn by bloody conflicts and wars that result from 
anachronistic situations of colonialism, oppression, racism and ideological 
intolerance. The seeds of blind violence are multiplying wherever the 
sovereignty of peoples and the territorial integrity of States are being 
undermined and wherever the dignity and fundamental rights of man are being 
trampled upon by totalitarian regimes. 
In this context, the Rwandese delegation praises the untiring efforts of 
the United Nations to extinguish the flames in various hotbeds of tension and 
to put an end to murderous, fratricidal conflicts that occur in the North as 
well as in the South. In this respect, the Rwandese Government would like to 
congratulate the Secretary-General of our Organization for his remarkable 
contribution and for the ways and means he advocates in his "Agenda for 
Peace", which would favour preventive diplomacy and peacemaking, peace-keeping 
and peace-building actions. 
Rwanda also welcomes the initiative taken by the twenty-eighth Summit of 
Heads of State or Government of the Organization of African Unity (OAU), which 
allowed the Security Council to give serious consideration to ways and means 
of controlling the outbreak of massacres in South Africa. 
The Rwandese delegation hopes that dismantling the legal pillars of 
apartheid will quickly lead to the establishment of a multiracial and 
democratic South African society. It encourages the South African Government 
to conclude negotiations with the African National Congress and to set up a 
democratic Government that represents all the people of South Africa. 

Rwanda is pleased at the resumption of peace negotiations in the Middle 
East. We encourage all the parties involved to cooperate in good faith so 
that that new diplomatic opportunity will be seized to the fullest in order to 
achieve a lasting peace. Against that background, the Rwandese Government 
pays tribute to the new Israeli Government's gesture of halting the 
establishment of Jewish settlements in the occupied Arab territories. 
The Rwandese Government also supports all efforts to restore peace in the 
Horn of Africa, Liberia and other regions of the world, in particular Lebanon, 
Afghanistan, Cambodia, Cyprus and Bosnia and Herzegovina. 
The success of the commitment of the United Nations to the process of 
national reconciliation and democratization now under way in Central America 
reflects the renewed influence of our Organization in the management of crises 
and the seeking of negotiated solutions to local conflicts. 
In addition, Rwanda notes with satisfaction the continuing dialogue 
between the parties directly involved in the conflict in Western Sahara. 
Hence Africa still hopes to see the organization of a referendum, under the 
auspices of the United Nations, on the future status of that Territory. 
Rwanda welcomes the current restructuring of the United Nations system 
and the end of the cold war. We hope that disarmament will lead to a positive 
net transfer of resources to the South, where the struggle against poverty 
remains a constant challenge. 
It is on this hopeful note that I should like once again to make an 
urgent appeal to the international community to give diplomatic support to the 
process of peace negotiations in Rwanda and to help, financially and 
materially, with the repatriation of Rwandese refugees. The active 
participation of the United Nations in the Arusha negotiations would be an 

additional guarantee of the will of the international community to find a 
just, speedy and lasting solution to the Rwandese conflict. We also appeal to 
the international community to come to the assistance of the 350,000 displaced 
persons and to help in the reinvigoration of our economy. 
For its part, the Rwandese Government is committed to carrying out our 
country's current democratization process until the establishment of a State 
founded on law where all Rwandese, whether they live in or out of the country, 
will have the right to exercise their civil rights freely and without any 
discrimination whatsoever and to participate actively in the management of 
public affairs. 
